Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Edward Word appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Word, No. 6:08-cr-00015-NKM-1 (W.D.Va. Aug. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*646fore the court and argument would not aid the decisional process.

AFFIRMED.